Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 04/16/2021.
Claims 1-6, 8-16, 18-22 and 29-31 are under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Applicant’s representative on 06/28/2021, and followed by Email confirmation.

Please replace the current listing of claims with the following:

1.	(Currently amended) A method for authenticating and/or identifying a user of an electronic device, comprising:
perform a first authentication of the user;
in response to detecting each of multiple trigger events subsequent to the first authentication:
collecting sensor data from one or more sensors in the electronic device;
extracting a feature vector from the sensor data, wherein extracting the feature vector involves using signal-processing techniques to extract multiple features from the collected sensor data; and
based on the feature vector, calculating a security score indicating a confidence that the electronic device is being used by the user and/or a probability of the electronic device being operated by someone other than the user; and
after said first authentication, when the device is operated to access a service that requires user authentication:
retrieving a most recent security score;
when the most recent security score exceeds a threshold:
suppressing a login feature of the service from being displayed to the user; and
forwarding to the service login data for the user that was obtained from a password management system; and
when the most recent security score is less than the threshold, displaying the login feature for completion.



2.	(Previously presented) The method of claim 1, wherein:
	the electronic device is a portable electronic device; and




3.	(Previously presented) The method of claim 2, wherein:
the movement-related sensor data includes accelerometer data gathered while the user is walking; and
the accelerometer data reflects a characteristic gait of the user while walking.



4.	(Canceled)



	5.	(Currently amended) The method of claim 1 [[4]], further comprising in response to detecting each of the multiple trigger events subsequent to the first authentication:
determining that the security score does not exceed a minimum value;
causing a challenge to be issued to the user; and
if the user successfully responds to the challenge, re-authenticating the user.



	6.	(Canceled)



	7.	(Canceled)



	8.	(Previously presented) The method of claim 1, wherein forwarding the login data comprises automatically communicating a username and password to the service.



	9.	(Previously presented) The method of claim 1, wherein the multiple trigger events comprise at least one of the following:
	a detected activity of the user;
	a state change associated with the electronic device;

	a broadcast trigger received by the electronic device.



	10.	(Previously presented) The method of claim 1, wherein the one or more sensors include one or more of the following:
	an accelerometer;
	a touchscreen; 
	a gyroscope; 
	an inertial sensor;
an ambient light sensor;
an image sensor;
a camera;
a temperature sensor;
a barometric-pressure sensor;
a cellular radio signal strength sensor;
a Bluetooth radio signal strength sensor;
a battery sensor;
a sensor in a mouse; and
a sensor in a trackpad.



11.	(Currently amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for authenticating and/or identifying a user of an electronic device, the method comprising:
performing a first authentication of the user;
in response to detecting each of multiple trigger events subsequent to the first authentication: 
collecting sensor data from one or more sensors in the electronic device;
, wherein extracting the feature vector involves using signal-processing techniques to extract multiple features from the collected sensor data; and
based on the feature vector, calculating a security score indicating a confidence that the electronic device is being used by the user and/or a probability of the electronic device being operated by someone other than the user; and
after said first authentication, when the device is operated to access a service that requires user authentication:
retrieving a most recent security score;
when the most recent security score exceeds a threshold:
suppressing a login feature of the service from being displayed to the user; and
forwarding to the service login data for the user that was obtained from a password management system; and
when the most recent security score is less than the threshold, displaying the login feature for completion.



12.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, wherein:
	the electronic device is a portable electronic device; and
	the sensor data includes movement-related sensor data caused by movement of the portable electronic device while the portable electronic device is in control of the user. 



13.	(Previously presented) The non-transitory computer-readable storage medium of claim 12, wherein:
the movement-related sensor data includes accelerometer data gathered while the user is walking; and
the accelerometer data reflects a characteristic gait of the user while walking.



14.	(Canceled)



	15.	(Currently amended) The non-transitory computer-readable storage medium of claim 11 [[14]], further comprising in response to each of the multiple trigger events subsequent to the first authentication:
determining that the security score does not exceed a minimum value;
	causing a challenge to be issued to the user; and
	if the user successfully responds to the challenge, re-authenticating.



	16.	(Canceled)



	17.	(Canceled)



	18.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, wherein forwarding the login data comprises automatically communicating a username and password to the service.



	19.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, wherein the multiple trigger events comprise at least one of the following:
	a detected activity of the user;
	a state change associated with the electronic device;
	a timer-based trigger; and
	a broadcast trigger received by the electronic device.



	20.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, wherein the one or more sensors include one or more of the following:
	an accelerometer;
	a touchscreen; 
	a gyroscope; 

an ambient light sensor;
an image sensor;
a camera;
an odor sensor;
a temperature sensor;
a barometric-pressure sensor;
a cellular radio signal strength sensor;
a Bluetooth radio signal strength sensor;
a near-field communication (NFC) sensor;
a network-proximity sensor;
an infrared sensor;
a magnetometer;
a battery sensor;
a force-touch measurement sensor;
a multi-touch measurement sensor;
a sensor in a mouse;
a sensor in a trackpad; and
a keyboard-timing sensor.



	21.	(Currently amended) A system that authenticates and/or identifies a user of an electronic device, comprising:
at least one processor and at least one associated memory; and 
an authentication mechanism that executes on the at least one processor, wherein during operation, the authentication mechanism:
performs a first authentication of the user;
in response to detecting each of multiple trigger events subsequent to the first authentication:
collects sensor data from one or more sensors in the electronic device; 
, wherein extracting the feature vector involves using signal-processing techniques to extract multiple features from the collected sensor data; and
based on the feature vector, calculates a security score indicating a confidence that the electronic device is being used by the user and/or a probability of the electronic device being operated by someone other than the user; and
after said first authentication, when the device is operated to access a service that requires user authentication:
retrieves a most recent security score;
when the most recent security score exceeds a threshold:
suppresses a login feature of the service from being displayed to the user; and
forwards to the service login data for the user that was obtained from a password management system; and
when the most recent security score is less than the threshold, displays the login feature for completion.



22.	(Previously presented) The system of claim 21, wherein: 
	the electronic device is a portable electronic device; and
	the sensor data includes movement-related sensor data caused by movement of the portable electronic device while the portable electronic device is in control of the user. 



23-28.	(Canceled) 



29.	(Previously presented) The system of claim 21, wherein the one or more sensors include the following:
an odor sensor;
a near-field communication (NFC) sensor;

an infrared sensor;
a magnetometer;
a force-touch measurement sensor;
a multi-touch measurement sensor; and
a keyboard-timing sensor.


30.	(Canceled) 


31.	(Previously presented) The method of claim 1, wherein:
the user uses one of multiple ways to accomplish a task with the service; and
the sensor data includes semantic information that comprises a particular flow through the service associated with the one way of accomplishing the task. 



Allowable Subject Matter
Claims 1-3, 5, 8-13, 15, 18-22, 29 and 31 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 04/16/2021 and Examiner’s amendment make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 9706406 B1	Security measures for an electronic device
US 10078743 B1	Cross identification of users in cyber space and physical world
US 20160180068 A1	TECHNOLOGIES FOR LOGIN PATTERN BASED MULTI-FACTOR AUTHENTICATION
US 20180078179 A1	GAIT AUTHENTICATION SYSTEM AND METHOD THEREOF
US 20160057623 A1	System And Method For Implicit Authentication
US 20160110528 A1	Methods and Systems for Using Behavioral Analysis Towards Efficient Continuous Authentication
US 20150332031 A1	SERVICES ASSOCIATED WITH WEARABLE ELECTRONIC DEVICE
US 20160103996 A1	Methods and Systems for Behavioral Analysis of Mobile Device Behaviors Based on User Persona Information
US 9275345 B1	System level user behavior biometrics using feature extraction and modeling
US 20140317734 A1	Adaptive Observation of Behavioral Features on a Mobile Device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JASON CHIANG/Primary Examiner, Art Unit 2431